Case: 1:20-cv-00600-SJD-MRM Doc #: 46 Filed: 09/15/20 Page: 1 of 1 PAGEID #: 216

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Antonio Steele,
Petitioner(s),
Case Number: 1:20cv600
vs.
Judge Susan J. Dlott
R. Huggins, Warden,
Respondent(s).
ORDER
The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Michael R. Merz filed on August 24, 2020 (Doc. 45), to whom this case was referred
pursuant to 28 U.S.C. $636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired September 8, 2020, hereby
ADOPTS said Report and Recommendation.
Accordingly, petitioner’s petition ( Doc. 1) is DISMISSED with prejudice. It is barred
by the statute of limitations and because it is without merit. .

IT IS SO ORDERED.

 

Judge Susan J. Digtt
United States District Court
